[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               July 30, 2009
                               No. 08-16979                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                    D. C. Docket No. 08-00027-CR-4-SPM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

TOREY C. WALKER,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (July 30, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell, appointed counsel for Torey C. Walker in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED, and Walker’s convictions and

sentences are AFFIRMED.




                                          2